Green, J.
delivered the opinion of the court.
The plea filed in this case is in its nature a plea to the jurisdiction of the court, and as such is clearly bad. A plea to the jurisdiction of the court in a transitory action, is proper, where some court in the state has jurisdiction, but not the court in which the action is brought. 3 Mass. Rep. 24, Rea v. Hayden; 5 ditto, 362, Lawrence v. Smith; 1 Chitty’s Pl. 432.
But in this case the action was brought in the proper court, if any court in the state has jurisdiction. The trustee must answer farther.
It appears by the writ that the plaintiff and the principal are inhabitants of another state. The trustee has alleged, in his plea, that he is also an inhabitant of the state of Vermont.
If all the parties shall be found tobe inhabitants of another state the trustee cannot be charged in this suit, unless he had goods of the principal in his hands in this state, at the time the writ was served upon him, or had contracted to pay money, or deliver goods to the principal at some particular place in this state.
In general, mere dioses in action are to be considered with respect to a suit of this kind as local, and not as following the person of the trustee to any place where he may be transiently found. 10 Mass. Rep. 343, Tingley v. Bateman; 3 Pickering, 302, Ray v. Underwood.